DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed January 19, 2021 in response to the Office Action of August 26. 2020 is acknowledged and has been entered. 	Applicant's election without traverse of Group II, claims 13-17, 19-23, 25 and 27-30 and the species of CT45 targeting agent: i) isolated T cells comprising a chimeric antigen receptor (CAR) or a T cell receptor (TCR), wherein the CAR or TCR specifically binds to a CT45 polypeptide.is acknowledged.  Upon review and reconsideration the species of a CT45 polypeptide and T-cells primed with a CT45 polypeptide are rejoined for examination. 
2.	Claims 1, 13-17, 19-23, 25, 27-30, 46-48 and 99 are pending.  Claims 1, 46-48 and 99 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. 
3.	Claims 13-17, 19-23, 25 and 27-30  are under consideration as drawn to the species of CT45 targeting agent: i) isolated T cells comprising a chimeric antigen receptor (CAR) or a T cell receptor (TCR), wherein the CAR or TCR specifically binds to a CT45 polypeptide,  a CT45 polypeptide and T-cells primed with a CT45 polypeptide are currently under consideration.
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/334,782, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of May 11, 2017 for claims 13-17, 19-23, 25 and 27-30 because the claims as currently constituted recite   method for treating a patient with ovarian cancer comprising: administering to the patient a CT45 polypeptide and a review of the Application No. 62/334,78 does not reveal support for the claimed method. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  

Drawings
5.	The drawings are objected to because Figure 11A contains the proteins sequences of SEQ ID NOs: 2-5 without labeling the sequences with the corresponding SEQ ID NOs.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or amendment to the specification to add the SEQ ID NOs in the Description of the Drawings is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Specification
6.	The disclosure is objected to because of the following informalities:  the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 13-17, 19-23, 25 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  

Scope of the claimed genus
The claims are drawn broadly drawn to a method for treating ovarian cancer in a patient comprising administering a CT45 targeting agent comprising isolated T cells comprising a chimeric antigen receptor (CAR) or a T cell receptor (TCR), wherein the CAR or TCR specifically binds to a CT45 polypeptide, a CT45 polypeptide, or T cells primed with CT45 polypeptide to the patient.  Thus the claims encompass a broad genus of CARs and TCRs which specifically bind to a CT45 polypeptide which require a broad genus of binding domains to bind to the broad genus of CT45 polypeptides claimed.
State of the Relevant Art
Jena et al. (Blood 19 Aug. 2010 116(7): 1035-1044) teach that CARs were developed to broaden the clinical application of T cell adoptive immunotherapy by overcoming tolerance to the desired to associated antigens. See Abstract, Introduction, and Redirecting T-cell specificity 
 As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  See Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3) “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
With respect to TCRs it is well-known in the art T-cell receptors are diverse in structure. In particular, Arstila et al. (Science 29 Oct. 1999 286: 958-961) teach that the number of distinct T cell receptors expressed by the 1012 T-cells is not known. Arstila teaches that in the blood there are 106 different chains pairing on average with at least 25 different  chains. See abstract. 

Summary of Species disclosed in the original specification 
The specification teaches various CT45 polypeptides and CT-45 peptides See pages 1-3, 34-38 and 75 Figure 4.  The specification does not teach construction or isolation of any CT45 CARs or TCRs nor any antibodies to CT45 that could be used in the construction of a CT45 CAR.

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice of multiple CT45 polypeptides.  However, the specification does not actually produce any CT45 CARs or TCRs or CT45 antibodies that could be used in the construction of the CT45 CARs.  Antibodies and TCRs produced by different methods, such as in different species or in phage or to different CT45 proteins or CT45 epitopes, would have been generally expected to be highly structurally diverse, particularly in the CDR sequences.  Thus, while applicant has described multiple CT45 polypeptides, Applicant has not disclosed any CT45 CARs or TCRs or CT45 antibodies that could be used in the construction of the CT45 CARs.  The described CT 45 polypeptides species cannot be considered representative of either of the two recited genera of CT45 CARs or TCRs used in the methods recited in the claims because the disclosure of a fully characterized antigen 

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity, a prerequisite for utility in the recited methods of treating.  
As noted above, the specification has not taught any CT45 CARs or TCRs or CT45 antibodies that could be used in the construction of the CT45 CARs.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for the CT45 CARs or TCRs claimed.
For all of the reasons presented above, one of skill in the art would not know which of the countless CT45 CARs or TCRs encompassed by the claims would meet the highly general structural requirements of the claims and would also be able to specifically bind to a CT45 polypeptide. Neither the specification nor the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed.  Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of the CT45 CARs or TCRs as broadly 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 13, 16, 17, 20-23 and 25 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by US 2017/0002055 A1 (Mahr et al. Jan. 5, 2017), “Mahr”.  
Mahr teaches peptides and T-cell receptors for ovarian cancer immunotherapy.  See Title abstract and ¶¶ 0042 and 0044.
Mahr teaches the CT45 peptide SEQ ID NO: 11 for use in the methods ovarian cancer treatment.  See Table 1-p. 4, ¶¶ 0042, 0044, 0196-0201 and 0360, Example 3.
Mahr teaches T-cells, including autologous T-cells, comprising T cell receptors reactive with SEQ ID NO: 11 for use in ovarian cancer treatment.  See ¶¶ 0037, 0073 and 0077-0083.and claims 30-38. 
Mahr teaches contacting the T-cells with IL-2 during priming. See Example 3
 Mahr teaches administering IL-2, GM-CSF, and cyclophosphamide (a DNA damaging chemotherapeutic agent) as adjuvants with the agents of the invention, which would result in their contact with the T-cells of the invention.  See ¶¶ 0764, 0766-0770 and 0853. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 13-17, 20-23, 25, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/002055 A1 (Mahr et al. Jan. 5, 2017), “Mahr” as applied to claims   above, and further in view of Zhang et al. (Epigenetics August 2015 10 (8): 736-748, IDS), “Zhang”.
Mahr teaches as set forth above. 
Mahr does not teach that the patient has a CT45 expressing ovarian cancer, a high grade serous ovarian cancer, treating with a platinum compound or treating with a DNA methyl transferase inhibitor. 
Zhang teaches that the current standard of care for ovarian cancer is cytoreductive surgery followed by combination platinum-taxane chemotherapy.  See p. 736-Introduction.
Zhang teaches that CT45 is expressed in about 25% of epithelial ovarian cancers and its expression is increased in serous tumors, advanced stage and high-grade lesions. See abstract, Figure 1, p. 737-CT45 mRNA expression in EOC and p. 742-Discussion. 
	Zhang teaches CT45 promoter methylation inversely correlated with CT45 mRNA and protein expression. Zhang teaches CT45 expression was increased and CT45 promoter methylation was decreased in late stage and high grade cancer. See abstract and Figure 1. 
	Zhang teaches that treatment with the DNA methyl transferase inhibitor decitabine induced CT45 expression ovarian cancer cells. See abstract, p. 741-742, and Figures 9 and 10.  
	Zhang teaches that the data indicate that CT45 is an immunological or therapeutic target in ovarian cancer.  See abstract. Zhang teaches that treatment with decitabine could provide an effective means for immunological targeting of CT45.  See abstract and 744.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Mahr and Zhang and use the CT45 peptide, T-cell receptor, and T-cell therapies of Mahr in combination with platinum chemotherapy and/or decitabine to treat ovarian cancer expressing CT45, such as high-grade .  

8.	Claim 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/002055 A1 (Mahr et al. Jan. 5, 2017), “Mahr” in view of Zhang et al. (Epigenetics August 2015 10 (8): 736-748, IDS), “Zhang” as applied to claims 13-17, 20-23, 25, 27 and 30 above, and further in view of US 2013/0287748 (June et al. Oct. 31, 2013), June.
Mahr and Zhang teach as set forth above, but do not specifically teach lymphodepletion of the patient prior to administration of the T cells or explicitly contacting the T-cells with GM-CSF or TNF-.
June teaches adoptive immunotherapy with T-cells expressing chimeric antigen receptors CAR T cells directed to tumor antigens like CD19.  See abstract and ¶¶ 0005-0036.

June teaches that conditions for T-cell culture and growth include GM-CSF or TNF-. See ¶¶ 0190. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Mahr and Zhang and use the CT45 T-cell receptor/ T-cell therapies of Mahr in combination cytoreductive chemotherapy before the infusion of the T-cells to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of the CT-45 T-cell receptor/T-cell therapies of Mahr.  Additionally, one skill in the art could have readily chosen from known T-cell culture additives like GM-CSF or TNF- to add to T-cell cultures before treatment with the T-cells to achieve the optimal growth and culture conditions.  

9.	Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/002055 A1 (Mahr et al. Jan. 5, 2017), “Mahr” in view of Zhang et al. (Epigenetics August 2015 10 (8): 736-748, IDS), “Zhang” as applied to claims 13-17, 20-23, 25, 27 and 30 above, and further in view of Roett and Evans (Am. Fam. Physician 2009 80(6): 609-616), “Roett” and Jaffray DA, Gospodarowicz MK. Radiation Therapy for Cancer. In: Gelband H, Jha P, Sankaranarayanan R, Horton S, editors. Cancer: Disease Control Priorities, Third Edition (Volume 3). Washington (DC): The International Bank for Reconstruction and Development / The World Bank; 2015 Nov 1. Chapter 14-Excerpt, “Jaffray”.


	Roett teaches conventional therapy for ovarian cancer is surgical tumor cytoreduction followed by a combination of platinum and non-platinum (taxane-based) chemotherapy, such as carboplatin and paclitaxel, respectively. See p. 614-Treatment. 
	Roett teaches radiation is most often used for palliative purposes or for localized persistent disease after chemotherapy.
Jaffray teaches that ionizing radiation has been used to treat cancer since 1895 with remarkable results and is one of the most cost-effective modalities of treatment.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Mahr, Zhang, Roett and Jaffray and use the CT45 peptide, T-cell receptor, and T-cell therapies of Mahr in combination with platinum chemotherapy like carboplatin and/or ionizing radiation therapy because Zhang teaches that the current standard of care for ovarian cancer is cytoreductive surgery followed by combination platinum-taxane chemotherapy, Roett teaches conventional therapy for ovarian cancer is surgical tumor cytoreduction followed by a combination of platinum and non-platinum chemotherapy, such as carboplatin and paclitaxel, Roett teaches radiation is most often used for palliative purposes or for localized persistent disease after chemotherapy and Jaffray teaches that ionizing radiation has been used to treat cancer since 1895 with remarkable results and is one of the most cost-effective modalities of treatment.  Given that Zhang, Roett and Jaffray teach that platinum chemotherapy like carboplatin and/or ionizing radiation are routinely effectively used in the treatment of ovarian cancer, one of skill in the art would have been motivated to use the CT45 
Conclusion
10.	No claims allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642